UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-06103 Investors Cash Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2014 ITEM 1. REPORT TO STOCKHOLDERS February 28, 2014 Semiannual Report to Shareholders DWS Variable NAV Money Fund Institutional Shares Contents 3 Portfolio Summary 4 Investment Portfolio 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 19 Information About Your Fund's Expenses 21 Advisory Agreement Board Considerations and Fee Evaluation 26 Account Management Resources 28 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks preservation of capital, the net asset value per share of the fund will fluctuate, and you could lose money by investing in the fund. Unlike a traditional money market fund, the fund will not use the amortized cost method of valuation and does not seek to maintain a stable share price of $1.00. As a result, the fund's share price, which is its net asset value per share (NAV), will vary and reflect the effects of unrealized appreciation and depreciation and realized losses and gains. Money Market investments are subject to interest-rate and credit risks. When interest rates rise, prices generally fall. In addition, any unexpected behavior in interest rates could increase the volatility of the fund's yield and could hurt fund performance. Prepayments could also create capital gains tax liability in some instances. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Although individual securities may outperform the market, the entire market may decline as a result of rising interest rates, regulatory developments or deteriorating economic conditions. Any investments in money market instruments of foreign issuers are subject to some of the risks of foreign investing, such as unfavorable political and legal developments, limited financial information, regulatory risk, and economic and financial instability. Portfolio management could be wrong in its analysis of industries, companies, economic trends and favor a security that underperforms the market. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Summary (Unaudited) Investment Portfolio as of February 28, 2014 (Unaudited) Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 14.6% Banco del Estado de Chile: 0.26%, 5/14/2014 0.27%, 7/10/2014 Bank of Nova Scotia, 0.24%, 7/7/2014 DNB Bank ASA, 0.225%, 7/16/2014 International Business Machines Corp., 0.875%, 10/31/2014 Norinchukin Bank, 0.22%, 4/22/2014 Sumitomo Mitsui Banking Corp., 0.21%, 4/28/2014 Total Certificates of Deposit and Bank Notes (Cost $7,253,155) Collateralized Mortgage Obligation 2.0% Resimac MBS Trust, "A2", Series 2013-1, 144A, 0.515%**, 3/7/2014 (Cost $1,000,013) Commercial Paper 60.8% Issued at Discount* 51.2% Albion Capital Corp. SA, 0.13%, 3/7/2014 Antalis U.S. Funding Corp., 144A, 0.1%, 3/3/2014 Autobahn Funding Co., LLC: 144A, 0.15%, 4/1/2014 144A, 0.18%, 4/2/2014 Bedford Row Funding Corp., 144A, 0.32%, 12/17/2014 Caisse Centrale Desjardins, 0.19%, 4/7/2014 Dexia Credit Local, 0.27%, 8/25/2014 Erste Abwicklungsanstalt, 144A, 0.15%, 5/28/2014 General Electric Capital Corp., 0.23%, 3/4/2014 Gotham Funding Corp., 144A, 0.19%, 3/6/2014 Hannover Funding Co., LLC: 0.15%, 3/26/2014 0.17%, 3/13/2014 0.19%, 4/22/2014 Macquarie Bank Ltd., 144A, 0.2%, 5/8/2014 Matchpoint Master Trust: 0.08%, 3/3/2014 0.21%, 5/2/2014 MetLife Short Term Funding LLC, 144A, 0.22%, 9/15/2014 Natixis U.S. Finance Co., LLC, 0.09%, 3/3/2014 Nordea Bank AB, 0.205%, 6/9/2014 Oversea-Chinese Banking Corp., Ltd., 0.2%, 4/7/2014 Regency Markets No. 1 LLC, 144A, 0.13%, 3/7/2014 Standard Chartered Bank: 0.27%, 5/19/2014 0.27%, 8/4/2014 Starbird Funding Corp., 144A, 0.08%, 3/3/2014 Sydney Capital Corp.: 144A, 0.17%, 4/14/2014 144A, 0.19%, 4/24/2014 Issued at Par** 9.6% ASB Finance Ltd., 144A, 0.277%, 10/9/2014 Bank of Nova Scotia, 0.25%, 1/13/2015 Export Development Canada, 144A, 0.113%, 3/4/2014 Versailles Commercial Paper LLC, 144A, 0.214%, 7/16/2014 Total Commercial Paper (Cost $30,176,231) Short-Term Notes** 6.9% Australia & New Zealand Banking Group Ltd., 144A, 0.296%, 1/16/2015 Canadian Imperial Bank of Commerce, 0.27%, 3/18/2015 Commonwealth Bank of Australia, 144A, 0.516%, 1/29/2015 JPMorgan Chase Bank NA, 0.317%, 4/22/2019 Royal Bank of Canada, 0.27%, 4/17/2014 Total Short-Term Notes (Cost $3,401,012) Municipal Investments 9.8% Illinois, State Finance Authority Industrial Development Revenue, Fitzpatrick Brothers, Inc., 0.05%***, 4/1/2033, LOC: Northern Trust Co. New York, State Housing Finance Agency Revenue, Clinton Park Phase II, Series B, 0.12%***, 11/1/2049, LOC: Wells Fargo Bank NA Nuveen Premier Income Municipal Fund 2, Inc., Series 1-4895, 144A, AMT, 0.12%***, 5/1/2041, LIQ: Barclays Bank PLC University of California Revenues: Series Y-2, 144A, 0.559%**, 7/1/2041 Series Y-1, 0.738%**, 7/1/2041 Total Municipal Investments (Cost $4,886,292) Government & Agency Obligations 1.9% U.S. Treasury Obligations U.S. Treasury Notes: 0.09%**, 1/31/2016 0.5%, 8/15/2014 Total Government & Agency Obligations (Cost $940,801) Time Deposit 4.0% Credit Agricole Corporate & Investment Bank, 0.1%, 3/3/2014 (Cost $2,000,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $49,657,504)† Other Assets and Liabilities, Net ) Net Assets * Annualized yield at time of purchase; not a coupon rate. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of February 28, 2014. *** Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of February 28, 2014. † The cost for federal income tax purposes was $49,657,504. At February 28, 2014, net unrealized appreciation for all securities based on tax cost was $1,455. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $2,909 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,454. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax LIQ: Liquidity Facility LOC: Letter of Credit Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (a) $
